


110 HR 745 IH: To revise the short title of the Fannie Lou Hamer, Rosa

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 745
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Ms. Jackson-Lee of
			 Texas (for herself and Mr.
			 Baca) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To revise the short title of the Fannie Lou Hamer, Rosa
		  Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments
		  Act of 2006.
	
	
		1.Short titleSection 1 of the Fannie Lou Hamer, Rosa
			 Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments
			 Act of 2006 (Public Law 109–246) is amended by striking and Coretta
			 Scott King and inserting Coretta Scott King, Cesar E. Chavez,
			 and Barbara C. Jordan.
		2.Conforming
			 amendmentsParagraphs (7) and
			 (8) of section 4(a), and section 13(a)(1), of the Voting Rights Act of 1965 (42
			 U.S.C. 1973b(a), 1973k(a)(1)) are each amended by striking and Coretta
			 Scott King and inserting Coretta Scott King, Cesar E. Chavez,
			 and Barbara C. Jordan.
		3.ConstructionTitle I of the Voting Rights Act of 1965 (42
			 U.S.C. 1973 et seq.) is amended by adding at the end the following:
			
				20.A reference in this title to the effective
				date of the amendments made by, or the date of the enactment of, the Fannie Lou
				Hamer, Rosa Parks, Coretta Scott King, Cesar E. Chavez, and Barbara C. Jordan
				Voting Rights Act Reauthorization and Amendments Act of 2006 shall be
				considered to refer to, respectively, the effective date of the amendments made
				by, or the date of the enactment of, the Fannie Lou Hamer, Rosa Parks, and
				Coretta Scott King Voting Rights Act Reauthorization and Amendments Act of
				2006.
				.
		
